DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 12/6/21 has been entered. Claims 1, 3-6, 38, 40-42, 68-70, and 96-98 are pending.
Applicant’s election without traverse of the species of composition after use in the reply filed on 12/6/21 is acknowledged.
Applicant identifies claims 1, 3-6, 38, 40-42, and 96-98 as reading on the elected species. 
Claims 68-70 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 3-6,  and 96-97  is/are rejected under 35 U.S.C. 103 as being unpatentable over Schestepol US Patent Application Publication 2018/0001357  in view of Wittwer US Patent Number 4,738,817 and Fowler et al. US Patent Number 8,979,724

With regards to composition or kit claim 1:
Schestepol describes a pharmaceutical composition (¶0027) container (¶0027) and mitigation component (¶0027).
Schestepol lacks the adsorbing agent. Fowler describes a process including positioning a pharmaceutical, mitigation component including adsorbing agent (e.g. carbon—abstract) and container 110. Fowler describes the adsorbing agent is advantageous because it deactivates the pharmaceutical on contact.
It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified the Schestepol process to have the adsorbing agent as claimed. Since Schestepol already teaches the mitigation component within the container, it would have therefore been obvious to one of ordinary skill at the time of filing or invention to have the absorbing agent within the container as claimed.

Schestepol—as modified in view of Fowler—lacks the blister pack.
Wittwer describes pharmaceuticals in a blister pack comprising one or more sealed compartments.


ALTERNATIVELY: 
	(1) Examiner has shown that the prior art included each element claimed1, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference;  
	(2) one of ordinary skill in the art could have combined the elements as claimed by known methods2, and that in combination, each element merely performs the same function3 as it does separately; and
	(3) one of ordinary skill in the art would have recognized that the results of the combination were predictable4.
5

With regards to claims 3 and 5: as noted above, Fowler teaches the adsorbing agent being activated carbon in a liquid permeable pod or enclosure ( fig. 1a and col. 5 line 33) thus one of ordinary skill in the art—applying the teachings of Fowler to Schestopol— would have further modified Schestopol to have the activated carbon in liquid permeable pod or enclosure as claimed. 
Regarding claim 4: Fowler (col. 5 line 15) describes “pouch materials of interest include polymeric materials, e.g., which are formed into a film or sheet” thus one of ordinary skill in the art—applying the teachings of Fowler to Schestopol— would have further modified Schestopol to have the activated carbon encased in polymeric film as claimed. 
With regards to claim 6: Fowler describes the layer (col. 13) thus one of ordinary skill in the art—applying the teachings of Fowler to Schestopol—would have further modified Schestopol to have the layer as claimed. 

 	With regards to claim 96: Fowler col. 5 line 44-45 describes soluble film,  thus one of ordinary skill in the art—applying the teachings of Fowler to Schestopol— would have further modified Schestopol to have the activated carbon encased in soluble film as claimed.
.


Claim 38, 40-42 and 98 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fowler et al. US Patent Number 8,979,724 in view of Wittwer US Patent Number 4,738,817.

Regarding independent process claim 38:
Fowler describes the steps of providing a pharmaceutical composition (col. 7 line 15) into a container 110 comprising a mitigation component including adsorbing agent (e.g. carbon—abstract) and introducing aqueous liquid (col. 7 lines 25-30).
Fowler lacks the blister pack, but teaches that the medication may be “other forms” (col 7 lines 20-21). Wittwer describes a medicine composition (col. 18 lines 55-65) positioned in a soluble blister pack. It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Fowler to have the medication in a blister pack as taught by Wittwer. One would be motivated to make the modification because Wittwer teaches medications in blister packs, and Fowler teaches the necessity of disposing medications.
 


ALTERNATIVELY: 
	(1) Examiner has shown that the prior art included each element claimed6, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference;  
	(2) one of ordinary skill in the art could have combined the elements as claimed by known methods7, and that in combination, each element merely performs the same function8 as it does separately; and
	(3) one of ordinary skill in the art would have recognized that the results of the combination were predictable9.
	THEREFORE the claimed invention is obvious in view of KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) 10

With regards to claim 40: Fowler col. 7 line 27.
With regards to claim 41: Fowler col. 7 line 43.

Regarding claim 98: partially-used blister packs would have been obvious to have disposed in the method of Fowler—as modified—because partially used blister packs would include pharmaceutical components which need proper disposal.
 

Response to Arguments
Applicant's arguments filed 11/19/21 have been fully considered but they are not persuasive.
Regarding claim 1—Schestopol in view of Fowler and Wittwer—Please note the new KSR rationale for a finding of obviousness above. Applicant’s arguments with regards to the previously articulated rejection are not persuasive:
Applicant argues that one of ordinary skill  would not be motivated to use a blister pack in Schestopol’s system because the Schestopol system directly exposes the pills to the mitigation component (i.e. gelling agent as described by Schestopol) and that placing the blister pack into the container would expose only the outer surface of the blister pack top the gelling agent. This is not persuasive because (a) the blister pack per se would be subject to the same immobilizing effects of the gelling agent as the tape/patch/capsule of Schestopol—i.e. the blister pack would be sequestered; (b) Wittwer describes that (in ordinary use) the blister pack  portions per se are torn off and administered directly—i.e. the blister pack portions are analogous to pills per se; (c) although Applicant has not elected the “pre-use” species, the claims are broad enough to encompass a pre-use kit: unused medication (blister pack), unused mitigation 

Regarding claim 38—Fowler in view of Wittwer— Please note the new KSR rationale for a finding of obviousness above. Examiner finds that the similar arguments to those above are advanced.  Examiner finds those arguments unpersuasive because  one of ordinary skill in the art would expect the water soluble blister pack of Wittwer to be analogous to, and behave similarly to, commonplace gelatin capsule pharmaceuticals. Wittwer describes that (in ordinary use) the blister pack  portions per se are torn off and administered directly—i.e. the blister pack portions are analogous to pills per se.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Wittwer describes blister pack with compartments containing pharmaceutical; Schestopol describes container with mitigation component; Fowler describes adsorbing agent.
        2 i.e. the method of placing components together in a container is well known
        3 i.e. the blister pack holds the pharmaceutical, the mitigation component and adsorbing agent prevent abuse of the pharmaceutical, and the container holds it all.
        4 One of ordinary skill in the art would expect the Schestopol  and Fowler mitigation components to sequester and immobilize pharmaceuticals in combination with non-pharmaceutical components such as blister pack because (a) the blister pack is analogous to inert tape or patch components and/or (b) one would expect the soluble blister pack of Wittwer to dissolve to expose the pharmaceuticals directly to the mitigation components. 
        5 Combining Prior Art Elements According to Known Methods To Yield Predictable Results
        6 Wittwer describes blister pack with compartments containing pharmaceutical; Fowler describes placing pharmaceutical into container with   adsorbing agent and adding water.
        7 i.e. the method of placing components together in a container is well known
        8 i.e. the blister pack holds the pharmaceutical, the   adsorbing agent prevents abuse of the pharmaceutical, and the container holds it all.
        9 One of ordinary skill in the art would expect the Fowler mitigation components to sequester and immobilize pharmaceuticals in combination with non-pharmaceutical components such as blister pack because (a) the blister pack is analogous to inert tape or patch components and/or (b) one would expect the soluble blister pack of Wittwer to dissolve to expose the pharmaceuticals directly to the mitigation components. 
        10 Combining Prior Art Elements According to Known Methods To Yield Predictable Results